       Case: 1:20-cv-02063-SL Doc #: 19 Filed: 06/14/21 1 of 3. PageID #: 1250




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 MARIANA MEGYERI,                                 )       CASE NO. 1:20-cv-2063
                                                  )
                                                  )
                        PLAINTIFF,                )       JUDGE SARA LIOI
                                                  )
 vs.                                              )       MEMORANDUM OPINION
                                                  )       AND ORDER
 ANDREW W. SAUL, Commissioner of                  )
 Social Security,                                 )
                                                  )
                                                  )
                        DEFENDANT.                )


        Before the Court is the joint stipulation of the parties (Doc. No. 18) for an award to plaintiff

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”), of $1,437.50 in attorney’s

fees. For the reasons set forth herein, the stipulation is approved.

       On September 14, 2020, plaintiff Mariana Megyeri filed this action seeking judicial review

of the Commissioner’s denial of her application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). On June 3, 2021, on the parties’ joint stipulation, this

Court remanded the case for further consideration pursuant to Sentence Four of Section 205 of the

Social Security Act, 42 U.S.C. § 405(g). (See Doc. No. 17.)

       The EAJA requires the government to pay a prevailing plaintiff’s attorney fees and costs

“unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see Howard v. Barnhart,

376 F.3d 551, 554 (6th Cir. 2004). There is no dispute here that the government’s position was not

substantially justified and that plaintiff is the “prevailing party” under the EAJA. See Hammock v.

Comm’r of Soc. Sec., No. 1:12-cv-250, 2015 WL 7292750, at *1 (S.D. Ohio Oct. 26, 2015), report
      Case: 1:20-cv-02063-SL Doc #: 19 Filed: 06/14/21 2 of 3. PageID #: 1251




and recommendation adopted sub nom Hammock v. Acting Comm’r of Soc. Sec., No. 1:12-cv-250,

2015 WL 7276087 (S.D. Ohio Nov. 18, 2015) (“A plaintiff who wins a remand of her social

security appeal in this Court is a ‘prevailing party[.]’”).

        Although the parties have stipulated to the amount of an award, the Court must still

examine it for reasonableness. 28 U.S.C. § 2412(d)(2)(A) (“fees and other expenses” includes,

inter alia, “reasonable attorney fees”). The EAJA provides that the amount of an attorney fee

award shall be based upon prevailing market rates, but shall not exceed $125 per hour, unless the

Court determines that the cost of living or special factors justify a higher fee. 28 U.S.C. §

2412(d)(2)(A)(ii).

        Documentation submitted with the joint stipulation shows that plaintiff’s counsel

performed 11.5 hours of legal services, billing at a rate of $125.00 per hour. The Court finds the

number of hours, the legal services performed, and the billing rate to be reasonable.

        As the parties recognize in their stipulation, any amount paid belongs to plaintiff. As further

recognized in the stipulation, this award will be in full and complete satisfaction of any and all of

plaintiff’s claims for fees, costs, and expenses, and is subject to setoff to satisfy any pre-existing

debt owed by plaintiff to the United States. See Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521,

177 L. Ed. 2d 91 (2010).

        Defendant is directed to determine whether plaintiff owes any pre-existing debt to the

United States. If plaintiff does not owe a pre-existing debt to the United States, defendant shall

direct that the award of $1,437.50 in attorney’s fees be made payable to plaintiff’s attorney and be

mailed to the attorney’s business address.




                                                   2
      Case: 1:20-cv-02063-SL Doc #: 19 Filed: 06/14/21 3 of 3. PageID #: 1252




       For the reasons set forth herein, the Court grants the parties’ stipulation (Doc. No. 18) for

an award to plaintiff pursuant to 28 U.S.C. § 2412 in the amount of $1,437.50 in attorney’s fees

and this amount shall be paid in accordance with the procedure outlined above.



       IT IS SO ORDERED.

 Dated: June 14, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 3
